[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                       OCT 31, 2008
                           No. 07-13748              THOMAS K. KAHN
                     ________________________            CLERK


                  D. C. Docket No. 04-61004-CV-WJZ

TRINA CARLSON,


                                                       Plaintiff-Counter-
                                                     Defendant-Appellant
                                                         Cross-Appellee,

PETER T. MAVRICK,

                                                               Appellant,

                               versus

MARC E. BOSEM,
an individual,

                                                     Defendant-Appellee
                                                       Cross-Appellant,

MARC E. BOSEM, M.D., P.A.,
a Florida corporation,

                                                      Defendant-Counter-
                                                       Claimant-Appellee
                                                        Cross-Appellant.
                                ________________________

                       Appeals from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                      (October 31, 2008)

Before BIRCH and MARCUS, Circuit Judges, and FORRESTER,* District Judge.

PER CURIAM:

       Having thorough reviewed the record and the briefs of the parties and having

heard oral argument by counsel, we find no abuse of discretion. Therefore, we

AFFIRM the judgment of the district court.1




       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
       1
        During the course of oral argument, appellee’s counsel indicated that the payment of
$13,846.95 in fees and costs associated with Carlson’s motion for sanctions arising out of the
depositions (both initial and rescheduled) of Dr. Bosem ordered by the district court (DE 146;
DE 209 and DE 211) had not yet been made and that that debt remained unsatisfied.
Accordingly, this affirmance should not be construed as in any manner limiting, restricting or
depriving Carlson of the ability to further petition or move the district court for any available
remedy relating to that matter.

                                                 2